     Case 1:20-cv-00659-NONE-SKO Document 16 Filed 07/16/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10    JOSEPH GEORGE,                                      No. 1:20-cv-00659-NONE-SKO (PC)

11                        Plaintiff,                      ORDER DENYING PLAINTIFF’S MOTION
                                                          TO ALTER OR AMEND JUDGMENT
12            v.
                                                          (Doc. No. 15)
13    W. SULLIVAN, et al.,
14                        Defendants.
15

16           Plaintiff Joseph George is a state prisoner appearing pro se in this civil rights action under

17   42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge pursuant to 28

18   U.S.C. § 636(b)(1)(B) and Local Rule 302.

19           On June 3, 2020, the court adopted findings and recommendations issued by the assigned

20   magistrate judge (Doc. No. 10), denying plaintiff’s motion to proceed in forma pauperis (Doc.

21   No. 2) and ordering him to pay the filing fee in full within 30 days. (Doc. No. 13.)

22           On July 9, 2020, plaintiff filed a motion to alter or amend the judgment pursuant to Rule

23   59(e) of the Federal Rules of Civil Procedure. (Doc. No. 15.) Plaintiff argues that (1) the court

24   erroneously found that he accumulated four “strike” dismissals pursuant to 28 U.S.C. § 1915(g),

25   (2) he qualifies for the imminent-danger exception to the three-strikes bar, and (3) the three-

26   strikes bar is unconstitutional. (Id. at 2-6.)

27           “In general, there are four basic grounds upon which a Rule 59(e) motion may be granted:

28   (1) if such motion is necessary to correct manifest errors of law or fact upon which the judgment
     Case 1:20-cv-00659-NONE-SKO Document 16 Filed 07/16/20 Page 2 of 4


 1   rests; (2) if such motion is necessary to present newly discovered or previously unavailable

 2   evidence; (3) if such motion is necessary to prevent manifest injustice; or (4) if the amendment is

 3   justified by an intervening change in controlling law.” Allstate Ins. Co. v. Herron, 634 F.3d 1101,

 4   1111 (9th Cir. 2011). In addition, under Rule 60, the court may relieve a party from a judgement

 5   or order “for the following reasons: (1) mistake, inadvertence, surprise, or excusable neglect; (2)

 6   newly discovered evidence . . . ; (3) fraud . . . , misrepresentation, or misconduct by an opposing

 7   party; (4) the judgment is void; (5) the judgment has been satisfied, released, or discharged; . . . or

 8   (6) any other reason that justifies relief.” Fed. R. Civ. P. 60(b). Lastly, pursuant to Local Rules, a

 9   party seeking reconsideration of a court order on a motion must show “what new or different facts
10   or circumstances are claimed to exist which did not exist or were not shown upon such prior

11   motion, or what other grounds exist for the motion.” Local Rule 230(j).

12          Plaintiff does not provide justification for relief based on any of the above grounds.

13   Plaintiff makes the same arguments in his motion that he made in his objections to the magistrate

14   judge’s findings and recommendations. (Compare Doc. No. 15 with Doc. No. 12.) He does not

15   provide any new facts, evidence, or circumstances that were not presented in his objections or not

16   already considered by the court.

17          First, the court already discussed the reasons why the four dismissals cited by the

18   magistrate judge are properly counted as strikes. (Doc. No. 13 at 2-3.) The court found that three

19   cases and one appeal were dismissed because they were frivolous or malicious or failed to state a
20   claim on which relief can be granted. (Id.) Plaintiff does not appear to challenge the fact that the

21   cases and appeal were dismissed on these grounds per se. Rather, he challenges the dismissals

22   themselves, or he argues that the court provided inadequate analyses of the underlying lawsuits.

23   (See Doc. No. 15 at 2-4.)

24          With respect to George v. Schultz, et al., No. 4:05-cv-01070-CW (N.D. Cal.), plaintiff

25   argues that Judge “Wilkens erred . . . by dismissing the case.” (Doc. No. 15 at 3.) Whether the

26   district court erroneously dismissed the action is irrelevant to whether the action was, in fact,
27   dismissed for failure to state a claim. Cf. Coleman v. Tollefson, ___U.S.___, 135 S. Ct. 1759,

28   1763–64 (2015) (a “dismissal on a statutorily enumerated ground counts as a strike even if the

                                                        2
     Case 1:20-cv-00659-NONE-SKO Document 16 Filed 07/16/20 Page 3 of 4


 1   dismissal is the subject of an appeal,” and even if “[a]n erroneous . . . dismissal might wrongly

 2   deprive . . . in forma pauperis status with respect to lawsuits filed after a dismissal but before its

 3   reversal on appeal”). If plaintiff wishes to challenge the dismissal itself, the proper place is in a

 4   direct appeal of the dismissal, not in this action.

 5           With respect to George v. Doe, No. 4:07-cv-03697-CW (N.D. Cal.), plaintiff argues that,

 6   “[b]ecause the Court did not analyze[] the lawsuit . . . it should not be counted as a strike.” (Doc.

 7   No. 15 at 4.) However, the court did analyze the lawsuit and found that the district court in that

 8   case dismissed the action as duplicative and abusive under 28 U.S.C. § 1915A. (Doc. No. 13 at

 9   2.) Plaintiff does not challenge the substance of the court’s finding that the dismissal is a strike.
10           Regarding George v. United States, et al., No. 3:19-cv-01544-AJB-BLM (S.D. Cal.), and

11   Joseph George v. USA, No. 19-564491 (9th Cir.), plaintiff states that “the Court has not analyzed

12   the lawsuit or appeal as required” and “both these cases should not count as strikes.” (Doc. No.

13   15 at 4.) Plaintiff provides no support for these conclusory assertions, and he does not challenge

14   the substance of the court’s finding that the district court and the Ninth Circuit Court of Appeals

15   explicitly dismissed the case and appeal as frivolous, respectively, which qualifies both of the

16   dismissals as strikes. (Doc. No. 13 at 2-3.)

17           Plaintiff also argues that “the court has not provided any documentation to support the

18   findings” in the dismissals. (Id. at 2, 4.) Plaintiff provides no authority that requires the court to

19   provide such documentation. The magistrate judge took judicial notice of the court records in the
20   relevant cases and appeal (Doc. No. 10 at 2), as the court is authorized to do. See United States v.

21   Wilson, 631 F.2d 118, 119 (9th Cir. 1980). This is sufficient in this case. See Andrews v. King,

22   398 F.3d 1113, 1120 (9th Cir. 2005) (“district court docket records may be sufficient to show that

23   a prior dismissal satisfies . . . criteria under § 1915(g) and therefore counts as a strike”).

24           Second, the court already considered and rejected plaintiff’s argument that his allegations

25   satisfy the imminent-danger exception under 28 U.S.C. § 1915(g). (Doc. No. 13 at 3.) The

26   allegations in plaintiff’s complaint concern incidents that allegedly occurred at California
27   Correctional Institution. (See Doc. No. 1 at 1.) Plaintiff is now incarcerated at Pelican Bay State

28   Prison (Pelican Bay). (See id. at 16.) As the court previously found, plaintiff’s allegations do not

                                                           3
     Case 1:20-cv-00659-NONE-SKO Document 16 Filed 07/16/20 Page 4 of 4


 1   “suggest he was in imminent danger at the time he filed this action or . . . that he presently faces

 2   imminent danger at Pelican Bay where he is currently imprisoned.” (Doc. No. 13 at 3.)

 3          In his motion, plaintiff contends that there is “an ongoing conspiracy by prison gangs and

 4   prison guards,” and this is sufficient to satisfy the imminent-danger exception. (Doc. No. 15 at

 5   5.) However, plaintiff already raised this contention in his objections to the findings and

 6   recommendations. (Doc. No. 12 at 4.) Plaintiff again provides no facts to support this allegation,

 7   and he provides no facts to show that such “conspiracy” has followed him to Pelican Bay and

 8   thereby placed him in imminent danger. Plaintiff cites the decision in Williams v. Paramo, 775

 9   F.3d 1182 (9th Cir. 2015), to support his argument that his allegations are adequate to support a
10   finding that the exception applies here. (Doc. No. 15 at 5.) But, in Williams, the plaintiff alleged

11   “that she ‘is receiving constant, daily threats of irreparable harm, injury and death due to the

12   prison officials and defendants revealing to other inmates (where the appellant is incarcerated)

13   that the appellant is, allegedly, a convicted sex offender and child molester.’” 775 F.3d at 1190.

14   Here, although plaintiff alleges that he has experienced “harassment and attacks at several

15   prisons,” he does not allege that he has experienced such at Pelican Bay, where he is currently

16   incarcerated. (See Doc. No. 1 at 3.) In fact, the claims in plaintiff’s complaint do not concern

17   any incidents at Pelican Bay. (See id. at 1-7.)

18          Third, the court already considered plaintiff’s contention that the three-strikes provision is

19   unconstitutional. (Doc. No. 13 at 2.) According to the Ninth Circuit, the three-strikes bar under
20   section “1915(g) is not facially unconstitutional.” Andrews, 398 F.3d at 1123 (citation omitted).

21   Plaintiff provides no reason why the provision is unconstitutional as applied to him.

22          Based on the foregoing, plaintiff’s motion to alter or amend the court’s order denying his

23   application to proceed in forma pauperis (Doc. No. 15) is denied.

24   IT IS SO ORDERED.
25
        Dated:     July 16, 2020
26                                                      UNITED STATES DISTRICT JUDGE

27

28

                                                        4
